DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5-8, 12-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vydiswaran (US Pub. No. 20090125529) in view of Jackson (US Pub. No. 20190259041).

With respect to claim 1, Vydiswaran teaches a system for performing an automatic false positive estimation for website matching comprising: 
a non-transitory memory (“memory,” See Paragraph 195) storing instructions; and 
one or more hardware processors (“processor,” See Paragraph 195)  coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: 
aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs) (“Upon locating a page, the crawler stores the page's URL in URLs 118, and follows any 
search each of the plurality of sets of assets across webpage content corresponding to the plurality of URLs determine one or more matches between the plurality of sets of assets and the webpage content (“the template can be used to extract information from documents outside of the training set. As an example, the template could be learned from a training set of web pages associated with a shopping web site. The learned template could be used to extract information such as product descriptions, product prices, product reviews, product images, etc,” See Paragraph 77 and “The Regex Filter checks if text associated with an attribute matches a desired data format (e.g., regular expression). Candidates having the desired data format may receive a boost to the scores generated by other filters 1803,” See Paragraph 192 and “The candidate nodes are nodes that might posses the attribute of interest. However, the set of candidate nodes may have "false positives",” See Paragraph 160); 
determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The candidate nodes are nodes that might posses the attribute of interest. However, the set of candidate nodes may have "false positives",” See Paragraph 160); and 
generating a combined score based on the one or more false positive estimations (“The final scores 2007 are provided to the extraction logic 2014, which extract information associated with each of the attributes from the new document 1901,” See Paragraph 183). 

However, Jackson teaches determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The original source data may be applied to build a classifier or multiple classifiers for the purpose of evaluation the accuracy of the target features created by the previous process. The F -score may be used to evaluate the accuracy of the classifier in the form of a confusion matrix, showing results for true positive, false positive, false negative and true negative. The precision score, recall score and F-measure are calculated from these four parameters. This provides a method to compare the results of a new model crested from the transfer learning process to the prior model,” See Paragraph 285).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Vydiswaran (extracting information) with Jackson (generating relationships) to include false positive estimations. See Jackson Paragraph(s) 5-15.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positive.

The Vydiswaran reference as modified by Jackson teaches all the limitations of claim 2.  With respect to claim 5, Vydiswaran teaches the system of claim 1, wherein each set of the plurality of sets of assets comprises at least one of a name, a phone number, an address, and an email address (“relevant attributes on a webpage using an annotation tool. For example, using 

The Vydiswaran reference as modified by Jackson teaches all the limitations of claim 1.  With respect to claim 6, Jackson teaches the system of claim 1, wherein the one or more matches are determined in a fuzzy manner (“Machine Learning techniques also can be used in conjunction with the Fuzzy Matching process to process data,” See Paragraph 119). 

The Vydiswaran reference as modified by Jackson teaches all the limitations of claim 6.  With respect to claim 7, Jackson teaches the system of claim 6, wherein a Levenshtein distance is used to determine the one or more matches in the fuzzy manner (“Another technique based on machine learning is to train distance measures used for approximate string comparisons, using high Jaro-Winkler distance or low Levenshtein distance to identify sufficiently similar pairs,” See Paragraph 119). 


With respect to claim 8, Vydiswaran teaches a method for performing an automatic false positive estimation for website matching comprising: 

search each of the plurality of sets of assets across webpage content corresponding to the plurality of URLs determine one or more matches between the plurality of sets of assets and the webpage content (“the template can be used to extract information from documents outside of the training set. As an example, the template could be learned from a training set of web pages associated with a shopping web site. The learned template could be used to extract information such as product descriptions, product prices, product reviews, product images, etc,” See Paragraph 77 and “The Regex Filter checks if text associated with an attribute matches a desired data format (e.g., regular expression). Candidates having the desired data format may receive a boost to the scores generated by other filters 1803,” See Paragraph 192 and “The candidate nodes are nodes that might posses the attribute of interest. However, the set of candidate nodes may have "false positives",” See Paragraph 160); 
determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The candidate nodes are nodes that might posses the attribute of interest. However, the set of candidate nodes may have "false positives",” See Paragraph 160); and 

Vydiswaran does not disclose false positive estimations.
However, Jackson teaches determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The original source data may be applied to build a classifier or multiple classifiers for the purpose of evaluation the accuracy of the target features created by the previous process. The F -score may be used to evaluate the accuracy of the classifier in the form of a confusion matrix, showing results for true positive, false positive, false negative and true negative. The precision score, recall score and F-measure are calculated from these four parameters. This provides a method to compare the results of a new model crested from the transfer learning process to the prior model,” See Paragraph 285).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Vydiswaran (extracting information) with Jackson (generating relationships) to include false positive estimations. See Jackson Paragraph(s) 5-15.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positive.



With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 6, because claim 13 is substantially equivalent to claim 6.

With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 7, because claim 14 is substantially equivalent to claim 7.

With respect to claim 15, Vydiswaran teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause performance of operations comprising: 
aggregating a plurality of sets of assets and a plurality of uniform resource locators (URLs) (“Upon locating a page, the crawler stores the page's URL in URLs 118, and follows any hyperlinks associated with the page to locate other web pages. The crawler also typically stores entire web pages 116 (e.g., HTML and/or XML code) and URLs 118 in crawler storage 114,” See Paragraph 80); 
search each of the plurality of sets of assets across webpage content corresponding to the plurality of URLs determine one or more matches between the plurality of sets of assets and the webpage content (“the template can be used to extract information from documents outside of 
determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The candidate nodes are nodes that might posses the attribute of interest. However, the set of candidate nodes may have "false positives",” See Paragraph 160); and 
generating a combined score based on the one or more false positive estimations (“The final scores 2007 are provided to the extraction logic 2014, which extract information associated with each of the attributes from the new document 1901,” See Paragraph 183). 
Vydiswaran does not disclose false positive estimations.
However, Jackson teaches determine one or more false positive estimations, each of the one or more false positive estimations corresponding to the one or more matches (“The original source data may be applied to build a classifier or multiple classifiers for the purpose of evaluation the accuracy of the target features created by the previous process. The F -score may 
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Vydiswaran (extracting information) with Jackson (generating relationships) to include false positive estimations. See Jackson Paragraph(s) 5-15.  This would have facilitated matching cutomers to websites.  In addition, both references teach features that are directed to analogous art and they are directed to the same field of endeavor: false positive.

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 5, because claim 19 is substantially equivalent to claim 5.

With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 7, because claim 20 is substantially equivalent to claim 7.

(s) 2-4, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vydiswaran (US Pub. No. 20090125529) and Jackson (US Pub. No. 20190259041) in further view Orlando et al. (US Pub. No. 20160298933).

The Vydiswaran reference as modified by Jackson teaches all the limitations of claim 1.  With respect to claim 2, Vydiswaranas modified by Jackson does not disclose the plurality of URLs correspond to one of a plurality of unique customers.
However, Orlando et al. teaches the system of claim 1, wherein each set of the plurality of sets of assets and each of the plurality of URLs correspond to one of a plurality of unique customers (“The CPA 600 includes unique data points about an individual user's behavior and activity information 604. This data includes information about a user's transaction history, fitness and biometric data, location history and patterns, social media activity, merchant history, and other online activity-based information. These data points are used by the CPA 600 to process additional validation of a user's identity,” See Paragraph 79).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Vydiswaran (extracting information) and Jackson (generating relationships) with Orlando et al.  (IOT payment platform) to include the plurality of URLs correspond to one of a plurality of unique customers. See Jackson Paragraph(s) 5-15.   This would have facilitated matching cutomers to websites.   In addition, both references teach 

The Vydiswaran reference as modified by Jackson and Orlando et al. teaches all the limitations of claim 2.  With respect to claim 3, Orlando et al. teaches the system of claim 2, wherein a URL is determined to be a match to one of the plurality of unique customers when the generated combined score exceeds a predetermined threshold (“threshold of authentication,” See Paragraph 59). 

The Vydiswaran reference as modified by Jackson and Orlando et al. teaches all the limitations of claim 2.  With respect to claim 4, Vydiswaran teaches the system of claim 3, wherein the operations further comprise crawling, in response to determining that the URL matches the one of the plurality of unique customers, webpages corresponding to the URL to extract information associated with the one of the plurality of unique customers (“extract information from web pages, templates can be used to extract information from electronic documents having other than an HTML structure,” See Paragraph 16). 

With respect to claim 9, it is rejected on grounds corresponding to above rejected claim 2, because claim 9 is substantially equivalent to claim 2.

With respect to claim 10, it is rejected on grounds corresponding to above rejected claim 3, because claim 10 is substantially equivalent to claim 3.

With respect to claim 11, it is rejected on grounds corresponding to above rejected claim 4, because claim 11 is substantially equivalent to claim 4.

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 2, because claim 16 is substantially equivalent to claim 2.

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 3, because claim 17 is substantially equivalent to claim 3.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 4, because claim 18 is substantially equivalent to claim 4.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 8498982 is directed to Noise reduction for content matching analysis results for protectable content Column 17 Lines 61-67 and Column 18 Lines 1-15 FIG. 9 graphically depicts a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS E ALLEN/Examiner, Art Unit 2154